Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 30, 1996, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Pursuant to a plea agreement, defendant pleaded guilty to the crime of robbery in the first degree in satisfaction of an eight-count indictment and in further satisfaction of two unrelated pending indictments, and he was sentenced as a second violent felony offender to a determinate prison term of 14 years. On this appeal, defendant contends that the prison sentence imposed by County Court was harsh or excessive and should be reduced by this Court in the interest of justice given the progress he has made toward rehabilitating himself during his incarceration. This includes his completion of self-improvement courses and his positive contribution to the prison community through his work in the inmate physical education program. While defendant’s efforts to rehabilitate himself are admirable, *796his sentence will not be reduced based upon this postconviction conduct under the circumstances presented here (see People v Ambrose, 160 AD2d 1097, 1098, lv denied 76 NY2d 784). Given (1) the heinous nature of the crime to which defendant pleaded guilty (a premeditated armed robbery during which the victim was shot in the face), (2) defendant’s substantial criminal record, and (3) the fact that the prison term imposed by County Court was the result of an unusually advantageous plea agreement pursuant to which seven counts of the indictment (including a charge of attempted murder in the second degree) were dismissed, as were all of the counts in two additional felony indictments, we are unpersuaded that defendant’s sentence was harsh or excessive or that extraordinary circumstances exist sufficient to warrant a reduction in defendant’s sentence (see People v Cartwright 301 AD2d 682; People v Teague, 295 AD2d 813, 814, lv denied 98 NY2d 772; People v Mickens, 275 AD2d 818, 819).
Crew III, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.